DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/15/2021 has been entered.  Claims 1-6 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/22/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
As previously objected:
Claim 1 “time point” is not labeled in Fig. 4
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The specification is objected to because:
Page 7 Line 11 “performing a closing action where is relative to the hook 121” needs review whether it should read “performing a closing action 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 12-15 “wherein in a first needle retracting track, each of the plurality of needles controls the latch performing a closing action as a latch closing time point; and a in a second needle retracting track, each of the plurality of needles controls the latch performing a closing action before the latching closing time point” is not in the specification
 previous disclosure only indicated such as “wherein a time point for the latch of each of the plurality of needles generating the closing action in the second needle retracting track is earlier than the first needle retracting track” in Claim 1, specifically that the needles are generating the closing action
as best understood, although the Figures can imply that the closing action involves the latch, and specification “plurality of needles respectively includes a hook and a latch for performing a closing action relative to the hook”, clarity of record would be best for the applicant to indicate that the plurality of needles generate the closing action of the latch in the specification
Claim 1 Lines 19-20 “each of the plurality of needles in the second needle retracting track comes out first” is not in the specification
Claim Objections
Claim 1 is objected to because of the following informalities: 
 Claim 1 Line 10 needs grammatical review whether “a motion of the plurality of needles perpendicular to a direction” should read such as “a motion of the plurality of needles being perpendicular to a direction”
Claim 1 Lines 12-13 needs grammatical review whether “wherein in a first needle retracting track, each of the plurality of needles controls the latch performing a closing action” should read such as “wherein in a first needle retracting track, each of the plurality of needles generating a closing action of a latch”
Claim 1 Lines 13-14 needs grammatical review whether “and in a second needle retracting track, each of the plurality of needles controls the latch performing a closing action” should read such as “and in a second needle retracting track, each of the plurality of needles generating a closing action of a latch”
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

As previously rejected, Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure of Claim 1 does not enable one of ordinary skill in the art to practice the invention without the needle guide plate, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Specifically, beginning in Claim 1 Lines 15 and 19, Claim 1 recites “each of the plurality of needles is controlled to move in a first needle retracting track…or to move in a second needle retracting track.”  As the claims are directed to a weft knitting machine knitting structure product, the claim must provide the structure for which the plurality of needles is being controlled.  In light of Claim 2 “needle guide plate guiding the plurality of needles in the first needle retracting track or the second needle retracting track” and pages 7-8 of the specification, a needle guide plate is needed for the movement to be non-functional.  A similar rejection applies for Claim 1’s recitation of the “linear displacement movement”--in light of Claim 2 “sinker guide plate guiding the plurality of sinkers to perform the linear displacement movement” and page 7 of the specification, a sinker guide plate is needed to be claimed.  
As previously rejected, Claims 1-6 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In light of the aforementioned explanation for the 112(a) rejection under a non-enabling disclosure for Claim 1, it is further noted that even if applicant were to include the sinker guide plate and needle guide plate into Claim 1, Claim 1 would still be non-enabling.  In Claim 1, the broadest reasonable interpretation of structure to guide the sinker and needles include the sinker guide plate and needle guide plate.  Despite the illustration in Fig. 3, the specification does not disclose enough information for one of ordinary skill in the art to know the structure of the sinker and needle guide plates that would perform the functions as recited (linear displacement movement, guiding into a first or second needle track).  The state of the art at the time of filing shows that ways to guide sinkers and needles are not predictable (prior art includes movable cams, magnetic selector devices, etc).  The specification does not provide direction as to how to utilize the sinker or needle plates to provide the movements claimed.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 1.  Thus, Claim 1 is not enabled by the disclosure, and thus its dependents.
Furthermore, Claim 1-6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claim 1 Lines 12-15 “wherein in a first needle retracting track, each of the plurality of needles controls the latch performing a closing action as a latch closing time point; and a in a second needle retracting track, each of the plurality of needles controls the latch performing a closing action before the latching closing time point” is not in the original disclosure.  It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the disclosure has applicant equated “generating” to be replaceable with the term “performing” and therefore the limitation is considered new matter.  It is unclear whether applicant means to broaden or narrow the previous disclosure.  Examiner recommends using the original disclosure, such as “generating.”  Furthermore, as best understood, the terms “controls the latch” is assumed to be supported by at least the Figures and specification “plurality of needles respectively includes a hook and a latch for performing a closing action relative to the hook”.  Confirmation is needed as applicant has not provided support otherwise.
Furthermore, Claim 1 Line 20 “comes out first” is not the original disclosure and therefore is considered new matter.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-4 is/are rejected under U.S.C. 112(b).
As previously rejected, Claims 1-4 are also unclear as to whether the facing yarn and bottom yarn are meant to be recited positively and therefore renders the claims indefinite.  As best understood, the preamble of Claim 1 is “a weft knitting machine knitting structure with changeable yarn positions, wherein a facing yarn and a bottom yarn positioned below the facing yarn are fed during knitting, the weft knitting machine knitting structure comprising”, where “comprising” is the transition phrase.  As the facing yarn and bottom yarn are recited as “during knitting”, it seems as though the claims are directed only to the knitting structure.  Furthermore, Lines 8-10 directed to the facing yarn and bottom yarn are again only positioned during a process of movement.  However, Lines 15-25 directed to the locations of the yarns in the first or second needle retracting track seems as though the claims could intend to claim the yarns positively.  Especially in light of the aforementioned rejections as to whether the movements are positively recited, it is further unclear whether the yarns are meant to be positive.
The term “each of the plurality of needles in the second needle retracting track comes out first” in Claim 1 Line 20 is unclear and therefore renders the claim indefinite.  It is unclear whether “comes out first” is relative to needles of a first needle retracting track.  Furthermore, it is unclear what structure or state or else the plurality of needles come out of.
The term “wherein in a first needle retracting track, each of the plurality of needles controls the latch performing a closing action as a latch closing time point” in Claim 1 Lines 12-13 is unclear and therefore renders the claim indefinite.  It is unclear whether the term as is a typographical error and should read “at” or whether it is correct.  If correct, it is unclear how an action of control is a point in time.  An action occurs at a point in time.   Depending on applicant’s intent, examiner may suggest such as “wherein in a first needle retracting track, each of the plurality of needles generating a closing action of a latch does so at a latch closing time point” or to utilize the original disclosure.
Dependent claims are rejected at the least for depending on rejected claims.
Allowable Subject Matter
Regarding Claim 1, none of the prior art of record discloses changeable yarn positions where the motion of the plurality of needles are perpendicular to a direction of the linear displacement movement of the plurality of sinkers, in conjunction with other structural limitations, as set forth in the claim.  The use of structure changeable yarn positions is known in the art of knitting, but the specific perpendicular interaction between the needles and sinkers as claimed by the applicant is novel.  Specifically, prior art Lee discloses changeable yarn positions as recited in the application.  Prior art Lee also discloses motions as to the needles and sinkers.  However, none of the prior art discloses, teaches, or suggests that the motion of the needles and sinkers would be perpendicular to one another.  To modify Lee’s pivot interaction between needles and sinkers to instead be perpendicular as recited in the current application, in conjunction with other structural limitations, would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
For clarification, some of applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant’s remarks in response to the drawing objection for the time point include an explanation of the invention and asserting that the first and second needle retracting tracks are clearly defined in the claims.  However, examiner notes that the drawing objection is directed to the lack of labeling for the time point.  Confirmation is needed that the point where needles begin to generate a closing action in Fig. 4 is where the tracks are no longer is a horizontal line within section 422.  
Examiner acknowledges applicant remark regarding that the needle selector is taught by the prior art and is well-known with the remark “needle selector is the usual structure on the weft knitting machine” and therefore withdraws the drawing objection.
Applicant’s remarks in response to the previous 112(a) rejections request withdrawal upon explanation of the invention on pages 7-9 of the application.  However, examiner notes that the explanation has not addressed the sinker guide plate or the needle guide plate, which are the two bases of the 112(a) rejection.  Examiner noted that the disclosure indicates that the sinker guide plate and the needle guide plate are critical/essential to the practice of Claim 1 but are unclaimed in Claim 1.  Furthermore, examiner noted that applicant has not provided in the original disclosure any specific structures of the sinker guide plate and needle guide plate performing the functions as claimed.  Examiner reiterates “the state of the art at the time of filing shows that ways to guide sinkers and needles are not predictable.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of Claim 1.” Applicant has not indicated otherwise.
Furthermore, applicant has not clarified through amendment or remark as to whether the yarns are meant to be positively claimed.  Examiner requests confirmation, and suggests “configured to” language should applicant further wish to indicate functional language.
Furthermore, as to applicant’s remarks on page 13 that Lee utilizes the carriage differently than the invention-- even if that is true, examiner notes that the claims are directed to a product of a knitting machine knitting structure and not to the method.  Inasmuch as Lee teaches the knitting needles capable of performing the functions, the limitations are met, regardless of whether there is a carriage further controlling the knitting needles to perform the closing action.  Furthermore, even if Lee’s carriage affects the needles, the needles still perform the closing action, meeting the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Arikita, Okuno, and Yamano (WO 23018/0186499), Schmidt (USPN 5862681), Schmidt (USPN 6128930) directed to reverse plating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732